Order entered November 7, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-14-00086-CR
                                          No. 05-14-00087-CR

                                      JOSEPH GUERRA, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 219-82353-2012, 219-81886-2013

                                              ORDER
        The Court REINSTATES the appeals.

        On October 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On November 6, 2014, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeals, we

VACATE the October 21, 2014 order requiring findings.

        We GRANT the November 6, 2014 extension motion and ORDER appellant’s brief

filed as of the date of this order.


                                                         /s/   ADA BROWN
                                                               JUSTICE